Citation Nr: 0839813	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether termination of the appellant's death pension 
benefits, effective May 1, 2005, based on excessive income 
was proper.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from July 1959 to July 1965.  
He died in June 1990.  The appellant is the veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision of the Department of 
Veterans Affairs (VA) Pension Maintenance Center (PMC) in 
Milwaukee, Wisconsin.  The PMC terminated the appellant's 
death pension benefits effective May 1, 2005, because the 
appellant's countable income exceeded the maximum amount 
allowed by law.

In a substantive appeal received in August 2007, the 
appellant had requested a travel Board hearing.  A travel 
Board hearing was scheduled for September 2008, at the 
appellant's local RO.  She failed to appear for that hearing 
and to provide any reason for her failure to appear; she has 
not since requested a new hearing date.  Accordingly, the 
matter does not require the scheduling of another hearing and 
the case is ready for appellate review.  


FINDINGS OF FACT

1.  In 2005, the appellant's countable income consisted of 
annual income projected as $8,424, in the form of Social 
Security Administration benefits, in addition to a lump sum 
payment of $59,978.00 made to the appellant from the Social 
Security Administration in May 2005.  The appellant did not 
report having paid any unreimbursed medical expenses during 
2004 or 2005.  

2.  Effective December 1, 2004, the 2005 maximum annual 
pension rate (MAPR) for a surviving spouse with no children 
was $6,814.  

3.  The appellant's countable income for 2005 exceeded the 
MAPR for a surviving spouse with no dependents.


CONCLUSION OF LAW

Effective from May 1, 2005, entitlement to VA death pension 
benefits was terminated as the appellant did not meet the 
income criteria due to excessive income.  38 U.S.C.A. §§ 101, 
1503, 1521, 1541, 5110 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal. To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions.

In this case, the appellant has been notified of the reasons 
for the denial of this claim, and has been given notice of 
the laws and regulations governing the claim.  In a September 
2006 letter, the PMC informed the appellant that she needed 
to show her income did not exceed certain requirements in 
order to be eligible for continued death pension benefits.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.

In any event, as will be explained below, the appellant's 
claim for lacks legal merit and the disposition of that claim 
is based upon application of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

Legal Analysis

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  Effective 
December 1, 2004, the MAPR for a surviving spouse with no 
children was $6,814.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.  Effective December 1, 2005, the MAPR for a 
surviving spouse with no children was $7,094.  Id.  Effective 
December 1, 2006, the MAPR for a surviving spouse with no 
children was $7,329.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

In this case, the RO granted entitlement to death pension 
benefits, effective from January 1991.  

In a letter issued to the appellant in September 2006, the VA 
PMC notified her that information had been received from the 
Social Security Administration (SSA or SS) reflecting that 
she became eligible for SS benefits in March 1997, and was 
believed to have started receiving payments in April 1997.  
The PMC noted that SS benefits were to be considered as part 
of countable income from May 1, 1997 forward.  It was 
observed that the appellant's annual amount of SS income 
effective from May 1, 1997, was $7,044.00, which was in 
excess of the maximum annual income limit of $5688.00.  A 
proposal to terminate pension benefits retroactively from May 
1, 1997, was made.  The appellant was advised that she had 60 
days to respond before the termination took effect and she 
was asked to furnish information about any unreimbursed 
medical expenses incurred from 1997 to 2005, as there was no 
such information on file.  

In a letter issued to the appellant in December 2006, the VA 
PMC indicated that evidence subsequently received reflected 
that the appellant did not receive an initial payment from SS 
until April 2005 and that a lump sum amount of $59,978.00 was 
paid to her by the SSA in May 2005.  The appellant's 
annualized SS benefits for 2005 were determined to be 
$8,424.00.  It was explained that the law required VA to stop 
VA pension benefits effective from May 1, 2005, because the 
appellant's countable income of $8,424.00 exceeded the MAPR 
of $6,814.00 for a surviving spouse with no dependents for 
the year 2005.  The appellant was informed that pension 
benefits would be terminated effective from May 1, 2005.  She 
was advised that she should present any evidence which showed 
that a change in income and/or payment of unreimbursed 
medical expenses which would show that she was under the MAPR 
of $6,814.00, to protect her entitlement to reinstatement of 
VA pension benefits at a later date.  However, no such 
evidence was presented.

In evaluating the ultimate merit of this claim, the Board 
finds the termination of the appellant's death pension 
benefits effective from May 1, 2005, was proper because her 
countable income for 2005 well exceeded the maximum amount 
allowed by law.  The Board observes that the appellant's 
Social Security benefits, first paid to her in April 2005, 
were determined to be $8,424.00 annually.  Effective December 
1, 2004, the MAPR for a surviving spouse with no children for 
the year 2005 was $6,814.  The appellant did not report 
having any unreimbursed medical expenses for 2004 or 2005.  

Moreover, and significantly, the appellant reported that in 
May 2005, she had received a lump sum payment from the SSA in 
the amount of $59, 978.00.  She has provided no information 
indicating a change in income and/or payment of unreimbursed 
medical expenses which would show that she was under the MAPR 
of $6,814.00 for 2005.  

Therefore, the Board finds the RO correctly determined the 
appellant's countable income for 2005 well-exceeded the MAPR 
for 2005 of $6,814.00, warranting termination of her VA death 
pension benefits by law.  The Board also notes that to the 
extent that the termination of VA pension benefits continued 
through 2006; even if the RO were to use the appellant's 2005 
projected annual SS benefits in the amount of $8,424.00, her 
income would still be considered excessive during 2006, as 
effective December 1, 2005, the MAPR for a surviving spouse 
with no children for 2006 was $7,094.  In making this 
observation, the Board finds no prejudice to the appellant in 
this regard because Social Security benefits are generally 
increased from year to year by operation of law, and she has 
not provided evidence that her Social Security benefits were 
decreased in 2006.

In conclusion, the Board finds the appellant's countable 
income for 2005 far exceeded the 2005 MAPR of $6,814.00.  
Given her countable income for 2005, the Board finds that the 
RO was correct in concluding that the appellant's death 
pension benefits should be terminated, effective May 1, 2005, 
as her countable income exceeded the maximum amount allowed 
by law.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  The appellant is advised that 
should her income decrease, or if the amount that she pays 
out in the form of unreimbursed medical expenses increases, 
she may reapply for death pension benefits, as she was 
advised in the Statement of the Case issued in August 2007.




ORDER

Effective from May 1, 2005, entitlement to death pension 
benefits was appropriately terminated due to a finding of 
countable income in excess of the maximum annual pension rate 
and the appeal is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


